Civilian pay; reduction in grade (disciplinary). — Plaintiff, a veteran preference eligible employee of the Navy Department, was demoted after being charged with gambling on Navy premises. Upon appeal to the Civil Service Commission the demotion was upheld and this action was affirmed by the Board of Appeals and Review. Plaintiff sues to recover the pay lost as the result of the demotion on the ground that the action of the Civil Service Commission was arbitrary and capricious. The case came before the court on the parties’ cross-motions for summary judgment. Upon consideration thereof, together with the opposition thereto, the court concluded that no arbitrary or capricious action, or action unsupported by substantial evidence, had been shown by plaintiff and that plaintiff had also failed to show the commission of any procedural error, and on November 16,1962, the court ordered that the petition be dismissed.